983 So. 2d 899 (2008)
Marie GALATAS, Melva Pratts, New Creation Christian Church, Thedora Herring, Rosemary Grunewald, Martha Diaz, Patricia Corman, Emma J. Williams
v.
WALLACE C. DRENNAN, INC.
No. 2008-C-0722.
Supreme Court of Louisiana.
May 30, 2008.
*900 In re Galatas, Marie et al; Williams, Emma J.; Diaz, Martha; Herring, Thedora;  Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. E, No. 2003-12055; to the Court of Appeal, Fourth Circuit, No. 07-CA-0567.
Denied.